           Case 5:19-cv-01189-JD Document 1 Filed 12/27/19 Page 1 of 6




                  IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF OKLAHOMA

(1)   JAMES MATTHEWS, II, and)
(2)   MICHAELA MATTHEWS,     )
                             )
     Plaintiffs,             )
                             )
vs.                          )               Case No. CIV-19-1189-JD
                             )               District Court of Oklahoma County
                             )               Case No. CJ-2019-6389
(1)  BLACK & VEATCH          )
CORPORATION,                 )
(2)  TAKRAF USA, INC. and/or )
(3)  TAKRAF USA, INC. d/b/a  )
TENOVA,                      )
(4)  KELLOGG, BROWN & ROOT, )
LLC, and                     )
(5)  KOCH FERTILIZER ENID, )
LLC,                         )
                             )
     Defendants.             )

                             NOTICE OF REMOVAL

      PLEASE TAKE NOTICE that pursuant to 28 U.S.C. § 1332 and 1441, et seq.,

Defendant Kellogg Brown & Root, LLC (“KBR”) with the express written consent

(Exhibit 7) of all other Defendants (Black & Veatch Corporation, TAKRAF USA, Inc.

and/or TAKRAF USA, Inc. d/b/a Tenova, and Koch Fertilizer Enid, LLC)

(“Defendants”) by and through the undersigned counsel, hereby provides written Notice

of Removal of this action from the District Court of Oklahoma County, State of

Oklahoma, Case No. CJ-2019-6389. In support of removal, Defendant states as follows:

      1.     On November 27, 2019 Defendant KBR was served with an action that had

been originally filed on November 12, 2019 in the District Court of Oklahoma County,
            Case 5:19-cv-01189-JD Document 1 Filed 12/27/19 Page 2 of 6




State of Oklahoma styled James Matthews, II and Michaela Matthews v. Black & Veatch

Corporation, TAKRAF USA, Inc. and/or TAKRAF USA, Inc. d/b/a Tenova, Kellogg,

Brown & Root, LLC, and Koch Fertilizer Enid, LLC, Case No. CJ-2019-6389. The

original Petition is attached hereto as Exhibit 1.

       2.     Plaintiffs' November 12, 2019 Petition (Exhibit 1) alleges that Black &

Veatch Corporation is a foreign corporation, that TAKRAF USA, Inc. and/or TAKRAF

USA, Inc. d/b/a Tenova is a foreign corporation, that Kellogg, Brown & Root, LLC is a

foreign limited liability company, and that Koch Fertilizer Enid, LLC is a foreign limited

liability company. Plaintiffs' Petition also seeks damages totaling an amount in excess of

the amount required for diversity jurisdiction pursuant to Section 1332 of Title 28 of the

United States Code. Plaintiffs themselves are citizens of Ponca City, State of Oklahoma.

Therefore, Plaintiffs and all Defendants are completely diverse and the amount in

controversy exceeds the amount required for diversity of citizenship jurisdiction.

       3.     A copy of the docket sheet as maintained by the Oklahoma State Court

Network is attached hereto as Exhibit 2, pursuant to 28 U.S.C. § 1446(a) and LCvR 81.2.

       4.     Copies of all process, pleadings, and orders filed or served upon Defendant

in the aforementioned State Court Action are attached hereto as follows, and made a part

hereof:

       Exhibit 1, Petition
       Exhibit 2, Docket Sheet
       Exhibit 3, Summons
       Exhibit 4, Answer of Kellogg, Brown & Root, LLC to Plaintiffs' Petition
       Exhibit 5, Special Entry of Appearance and Reservation of Time in Which to
       Further Plead or Answer



                                              2
            Case 5:19-cv-01189-JD Document 1 Filed 12/27/19 Page 3 of 6




      Exhibit 6, Defendant Koch Fertilizer Enid, LLC's Answer to Plaintiffs' Petition
      and cross-Claims Against Co-Defendants.

      5.      Pursuant to LCvR 81.1 Defendants demand a jury trial.

      6.      Defendants are filing this Notice of Removal within thirty (30) days of

receipt of the service of Summons and Petition. This Notice of Removal is timely filed

under 28 U.S.C. § 1446(b)(3).

      7.      This action is removed on the basis of diversity of citizenship jurisdiction

found at 28 U.S.C. §§ 1332 and 1441(b).

      (A)     Plaintiffs James Matthews and Michaela Matthews are citizens of the State
              of Oklahoma.

      (B)     Defendant Black & Veatch Corporation is a foreign corporation
              incorporated in the State of Delaware with its principle place of business in
              Kansas.

      (C)     TAKRAF USA Inc. and/or TAKRAF USA, Inc. d/b/a Tenova is a
              Delaware corporation with its principal place of business in Colorado.

      (D)     Kellogg Brown & Root LLC is a limited liability company (organized
              under the laws of the State of Delaware) which has as its sole member KBR
              Holdings, LLC. KBR Holdings, LLC is a limited liability company
              (organized under the laws of the State of Delaware) with its sole owner
              being KBR, Inc. KBR, Inc., is a Delaware Corporation with its principal
              place of business in Texas, making Kellogg Brown & Root, LLC a citizen
              of Texas and Delaware for diversity purposes.

      (E)     Koch Fertilizer Enid, LLC is a limited liability company (organized under
              the laws of the State of Delaware) which has as its sole member Koch
              Fertilizer Holding Company, LLC. Koch Fertilizer Holding Company,
              LLC is a limited liability company (organized under the laws of the State of
              Delaware) which has as its sole member Koch Ag & Energy, L.P. Koch
              Ag & Energy, L.P. is a limited partnership (organized under the laws of the
              State of Delaware) which has as its only partners KAES Capital Finance,
              LLC and KAES Investor, LLC. KAES Capital Finance, LLC is a limited
              liability company (organized under the laws of the State of Delaware)
              which has as its sole member Koch Ag & Energy Solutions, LLC. KAES


                                            3
            Case 5:19-cv-01189-JD Document 1 Filed 12/27/19 Page 4 of 6




              Investor, LLC is a limited liability company (organized under the laws of
              the State of Delaware) which also has as its sole member Koch Ag &
              Energy Solutions, LLC. Koch Ag & Energy Solutions, LLC is a limited
              liability company (organized under the laws of the State of Delaware)
              which has as its sole member Koch Resources, LLC. Koch Resources,
              LLC is a limited liability company (organized under the laws of the State of
              Delaware) which has as its sole member Koch Industries, Inc. Koch
              Industries, Inc. is a corporation incorporated under the laws of the State of
              Kansas and has its principal place of business in the State of Kansas. The
              citizenship of Koch Fertilizer Enid, LLC for diversity purposes is therefore
              the State of Kansas.

      (F)     Plaintiffs James Matthews and Michaela Matthews seek damages in excess
              of $75,000.00 (see the “Conclusion” paragraph of Plaintiffs’ Petition, p. 8).

As Plaintiffs are citizens of the State of Oklahoma and Defendants are citizens of Texas,

Kansas, Delaware and Colorado, complete diversity among the parties exists pursuant to

28 U.S.C. § 1332(a).

      8.      This action is one that may be removed pursuant to 28 U.S.C. § 1441(b).

      9.      Pursuant to 28 U.S.C. § 1446(d), copies of this Notice of Removal are

being served on Plaintiffs' counsel and upon the District Court Clerk for Oklahoma

County, State of Oklahoma.

      10.     Venue is proper pursuant to 28 U.S.C. § 1441(a) in the United States

District Court for the Western District of Oklahoma, which embraces the same county

where the state court action was pending.

      11.     By filing this Notice of Removal, Defendants Black & Veatch Corporation,

TAKRAF USA, Inc. and/or TAKRAF USA, Inc. d/b/a Tenova, Kellogg, Brown & Root,

LLC, and Koch Fertilizer Enid, LLC do not waive, either expressly or impliedly, their

respective rights to assert any defense they could have asserted in the District Court of



                                            4
           Case 5:19-cv-01189-JD Document 1 Filed 12/27/19 Page 5 of 6




Oklahoma County, State of Oklahoma or within their initial substantive pleading before

this Court. Defendants reserve the right to supplement or amend this Notice of Removal

should the need arise.

       WHEREFORE, Defendants respectfully remove this action to this Court, invoking

this Court's jurisdiction.

       DATED December 27, 2019.

                                       Respectfully submitted,



                                       s/ Jake Pipinich
                                       Jake G. Pipinich, OBA No. 22687
                                       PIERCE COUCH HENDRICKSON
                                        BAYSINGER & GREEN, L.L.P.
                                       P.O. Box 239
                                       Tulsa, Oklahoma 74101
                                       Telephone: 918-583-8100
                                       Facsimile: 918-583-8107
                                       jpipinich@piercecouch.com

                                              - AND -

                                       Gerald P. Green, OBA No. 3563
                                       PIERCE COUCH HENDRICKSON
                                        BAYSINGER & GREEN, L.L.P.
                                       P.O. Box 26350
                                       Oklahoma City, OK 73126
                                       (405) 235-1611
                                       (405) 235-2904 Facsimile
                                       jgreen@piercecouch.com

                                       Attorneys for Defendant,
                                       Kellogg Brown & Root, LLC




                                          5
          Case 5:19-cv-01189-JD Document 1 Filed 12/27/19 Page 6 of 6




                             CERTIFICATE OF SERVICE

       I hereby certify that on December 27, 2019, I electronically transmitted a full, true
and correct copy of the above and foregoing document to the Clerk of Court using the
ECF System for filing and transmittal of Notice of Electronic Filing to the following ECF
registrants:

Kenneth N. Jean
Scott R. Jackson
Patrick F. Collogan
Martin Jean & Jackson
13900 N. Portland, Suite 150
Oklahoma City, OK 73134
Facsimile: 405-849-4489
Attorneys for Plaintiffs

Steve E. Holden
Eddie L. Carr
Holden & Montejano
15 E. 5th St., Ste. 3900
Tulsa, OK 74103
steveholden@holdenlitigaiton.com
eddiecarr@holdenlitigation.com
Facsimile: 918-295-8889
Attorneys for Defendant,
Black & Veatch Corporation

Michael Woodson
Edmonds Cole Law Firm
7 S. Mickey Mantle Dr., 2nd Floor
Oklahoma City, OK 73104
Facsimile: 405-235-4654
mwoodson@edmondscole.com
Attorneys for Defendant, Koch Fertilizer Enid, LLC


                                                        s/ Jake Pipinich




                                             6
